Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 1 of 17 PageID #: 1




       UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND


Jonathan Kaczmarski
       Plaintiff
v.                                                                 C.A. No.

Joseph G. Samartano, Jr., D.D.S.;
Daniel J. Kane, D.M.D., M.A.;
Andrea Echevarria;
Prospect Chartercare, LLC;
Prospect Chartercare SJHSRI, LLC.;
Prospect Medical Holdings, Inc.;
CharterCare Health Partners;
St. Joseph Health Center;
Our Lady of Fatima Hospital
              Defendants


                                     VERIFIED COMPLAINT

       Plaintiff, Jonathan Kaczmarski, (Hereinafter “Kaczmarski”) hereby files this Complaint

against Joseph G. Samartano, Jr., DDS; Dr. Daniel J. Kane, D.M.D., M.A.; Andrea Echevarria;

Prospect Chartercare, LLC; Prospect Chartercare SJHSRI, LLC.; Prospect Medical Holdings,

Inc.; Chartercare Health Partners; St. Joseph Health Center; Our Lady of Fatima Hospital, and in

support thereof state as follows:


                                     INTRODUCTION

  1. The Plaintiff was subject to various form of defamation and retaliation by the Defendants

      as outlined below:


                                            PARTIES


  2. Plaintiff Jon Kaczmarski is a citizen and domiciliary of the State of North Carolina with a

      home address of 781 Peninsula Dr.; Davidson, NC 28036.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 2 of 17 PageID #: 2




  3. Defendant Joseph G. Samartano, Jr., DDS, Chief, Division of Dentistry and Oral and

     Maxillofacial Surgery, St. Joseph’s Health Center and is a citizen on the State of Rhode

     Island. At the times of the events cited in this action, Defendant Kane, D.M.D., M.A. was

     the Dental Director at St. Joseph’s Health Center, 21 Peace Street, Providence, RI 02907.

     Upon information and belief, Defendant Kane was employed by Defendant Chartercare, as

     well as NYU Medical Center and served as the Program Director for Advanced Education

     in Pediatric Dentistry Program—NYU Lutheran Medical Center. Defendant Kane is a

     citizen of the State of Rhode Island. Defendant Andrea Echevarria was an employee of

     the Defendants and is a citizen of the State of Rhode Island. Defendants Prospect

     Chartercare, LLC, Prospect Chartercare SJHSRI, LLC., and Prospect Medical Holdings,

     Inc. are foreign corporations, with a principal office located at 3415 Sepulveda Blvd., 9th

     Floor, Los Angeles, CA 90034--- these corporations maintain a medical facility(ies) in the

     State of Rhode Island, at which Plaintiff worked. Defendant St. Joseph’s Health Center,

     has a principal place of business located at 21 Peace Street, Providence, RI 02907.

     Defendant Our Lady of Fatima Hospital, has a principal place of business located at 200

     High Street, North Providence, RI 02904. At all times, the Defendants were sufficiently

     joined but the purposes of being held jointly and severally liable in this action.

                                           JURISDICTION

  4. Subject matter jurisdiction is appropriate pursuant to 28 U.S.C. §1332, because the

     amount in controversy exceeds $75,000.00 and because there exists complete diversity

     between plaintiffs and defendants. Plaintiff is an individual domiciled in the State of

     North Carolina. All Defendants in this matter have complete diversity with the Plaintiff,
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 3 of 17 PageID #: 3




     either being citizens of a different state or being incorporated and/or doing business in

     another state.

                                             VENUE

  5. Venue is appropriate pursuant to 28 U.S.C. §1391(a), because defendants are subject to

     personal jurisdiction in this District, and a substantial part of the events and actions giving

     rise to the claims asserted herein occurred in this District.

  6. Venue is proper in this district pursuant to, inter alia, 28 U.S.C. 1391(b) and (c) and 42

     U.S.C. 2000e-5(f)(3), because:


     the alleged unlawful practices occurred and are continuing to occur within the State of
     Rhode Island, and in this judicial district;
     all records relevant to the alleged unlawful practices are maintained and administered in the
     Defendants’ place of business in Providence, Rhode Island, within this judicial district; and
     the Plaintiff would currently be employed by the Defendant at its place of business in
     Providence, Rhode Island, within this judicial district, as a full-time employee, but for the
     Defendants’ unlawful employment practices.
                                             FACTS

  7. Plaintiff was employed by New York University Lutheran Health Systems, with a

     residency placement in the Division of Dentistry at St. Joseph’s Health Center, Fatima

     Hospital, and Prospect Chartercare, LLC., commencing July 1, 2016.

  8. Neal Denby, DMD, MPH, is Director, Department of Dental Medicine, NYU Lutheran

     Medical Center, 150 55th Street, Brooklyn, NY 11220.

  9. There is no documentation to substantiate any deficiencies in the Plaintiff’s performance

     during the first 11 months of his residency. Faculty evaluations indicated a general

     consensus that the Plaintiff had above average clinical skills.

  10. Plaintiff was complimented on his performance by Defendant Samartano and others.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 4 of 17 PageID #: 4




  11. If there were any deficiencies in Plaintiff’s academic/clinical performance, there is no

     written counseling to evidence same, consistent with Defendants’ published policies on

     such matters.

  12. In early 2017, Plaintiff complained in good faith, to various program authorities, that

     proper protocols were not being followed by the program. The complaints included the

     facts that attending doctors were allowed to go home and residents were directed to

     continue working on patients, without an attending present, contrary to pertinent

     requirements. Such actions encouraged residents to see patients without proper medical

     consults and clearance, contrary to existing protocols and was potentially unlawful.

     Plaintiff complained, in writing, to the Commission on Dental Accreditation (“CODA”)

     regarding illegal and improper residency performance. CODA has the power to close

     residencies.

  13. The failure to follow such protocols resulted in an incident, in October 2016, in which the

     wrong tooth was extracted by a resident in a procedure being conducted at St. Joseph’s

     clinic. Authorities, including Defendant Samartano, were aware of this incident but took

     no corrective action. This incident is required by law to be reported to the state of Rhode

     Island as a morbitity and mortality report and, upon information and belief, it was not

     reported.

  14. On another occasion, Plaintiff was forced to treat a patient who had HIV, without a proper

     medical consult, medical clearance or formal approval for treatment. Plaintiff complained

     that the patient should be rescheduled, but the attending dentist forced him to perform

     treatment, without medical clearance, putting the patient, future patients, staff and the

     Plaintiff potentially at risk.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 5 of 17 PageID #: 5




  15. In December, 2016, Plaintiff was chastised by a main hygienist in front of patients after

     objecting to performing certain procedures which he was not comfortable. The Plaintiff

     reported this misconduct to his superiors in writing.

  16. The circumstances referenced in the preceding paragraphs resulted in repeated incidents of

     retaliation against Plaintiff by Defendants Kane and Samartano, and the Human Resources

     Office, CharterCare.

  17. Such retaliation included but was not limited to:

          •   the Plaintiff being compelled to complete all on-call emergency cases at Hasbro

              Hospital per a remediation plan at the direction of Defendant Kane;

          •   Defendant Kane making threats against Plaintiff’s career;

          •   Defendant Kane suggesting that Plaintiff “may not be in the program any longer”;

          •   Defendant Kane threatening unwarranted disciplinary action;

          •   Defendant Kane marking Plaintiff absent and unpaid without basis;

          •   Defendant Kane compelling Plaintiff to provide certain doctor’s notes for excused

              absences which were not required per NYU policies and procedures;

          •   Telling Plaintiff he was “unteachable”;

          •   Taking actions that would preclude Plaintiff from applying for insurance and

              hospital privileges;

          •   And other retaliatory conduct.

  18. The retaliation and harassment to which Plaintiff was subjected continued to worsen until

     June, 2017 when the Defendants took unwarranted steps to remove Plaintiff from the

     residency program.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 6 of 17 PageID #: 6




  19. By letter dated June 15, 2017, Defendant Samartano wrote to Neil Denby, initiating

     Plaintiff’s removal from his placement at the St. Joseph’s Health Center to a program

     location in New York. This letter was copied to Martin Lieberman. DDS., the Vice

     President on Graduate Dental Education, NYU Medical Center.

  20. In the letter referenced above letter, Samartano falsely stated that, among other statements,

     that Plaintiff:

          •   Was reluctant to accept and follow faculty recommendations;

          •   Demonstrated an inability or unwillingness to adhere to program protocols;

          •   That Rhode Island faculty were uncomfortable working with Plaintiff;

          •   That Plaintiff was incapable of completing a remediation plan successfully

              (Notably, NYU immediately stopped this remediation plan after written complaint

              by the Plaintiff);

          •   That faculty were unwilling to commit to supervising him through remediation;

          •   That Plaintiff lacked the clinical skill and ability to learn successfully at his

              current placement;

          •   That Plaintiff exhibited clinical deficiencies;

          •   That Plaintiff exhibited time management issues;

          •   That Plaintiff exhibited documentation problems;

          •   That Plaintiff exhibited an inability to take direction;

          •   That Plaintiff was disruptive to operations and the St. Joseph Health Center.

  21. The statements above falsely impugned the Plaintiff’s professional skills, subjected him

     to ridicule among faculty and fellow students, and were undertaken with the specific and
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 7 of 17 PageID #: 7




     willful intent to ruin Plaintiff’s career at his current placement in Rhode Island and to

     force his transfer to another location.

  22. Based on the above statements, which Samartano knew or should have known were false,

     Samartano requested of Denby that Plaintiff be relocated from his current placement

     effective June 16, 2017.

  23. On June 16, 2017, Defendant Andrea Echevarria published to third parties and posted in

     various locations at Our Lady of Fatima Hospital, a photograph of the Plaintiff along with

     a copy of an email she sent to over twenty of Plaintiff’s coworkers, superiors and other

     individuals. (Attachment A)

  24. Copies of this email and photograph were posted in the workplace outside the physician’s

     lounge, near the physicians’ locker room, and at one or more entrances to the facility,

     placing it in plain sight of the public including but limited to Plaintiff’s coworkers,

     superiors, patients, prospective patients and other third parties.

  25. The subject matter of this email was “Employee Termination Concern”

  26. The content of the posted email referred to Plaintiff by name and had his picture on it.

     The email read in pertinent part that “Today, Jonathan Kaczmarski who is a resident of

     Pediatric dentistry was terminated. Staff on the Pediatric Dentistry floor are very

     concerned that Jonathan Kaczmarski will come back and retaliate upon his termination.”

  27. At the closing of this email, it stated, “Jonathan Kaczmarski drives a red Toyota Prius RI

     Plate EV-915. Please be aware.”

  28. This email and the derogatory content therein was false, misleading and without factual

     basis.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 8 of 17 PageID #: 8




  29. This email and public posting indicates that the information therein was provided to

     Defendant Echevarria by the Defendants Samartano and Kane and, on good faith

     information and belief, was posted at their direction for no purpose other than to impugn

     Plaintiff’s good name and character. .

  30. This email and public posting had the result of lowering the esteem in which the Plaintiff

     was held by his patients, coworkers, superiors and other third parties; and falsely

     characterized him, without basis, as a violent threat to the hospitals, his colleagues,

     patients and the public.

  31. This conduct was intentionally taken by the Defendants to demean and falsely reflect on

     the Plaintiff, his professional standing and his mental stability.

  32. Defendants’ conduct resulted in damage to Plaintiff’s career as a medical professional and

     his professional and personal reputations. Plaintiff continues to suffer from humiliation,

     embarrassment, and emotional distress, severe and ongoing financial loss and hardship

     due to this false and defamatory communication.

  33. The Employer took no steps to remedy this misconduct or to address the false and

     disparaging statements made against the Plaintiff.

  34. As a further result of the email and public posting, Plaintiff became the brunt of false and

     outrageous rumors that he had engaged in serious misconduct, including but not limited to,

     that he engaged in sexually inappropriate behavior. For example, certain residents and

     staff are believed to have stated that the posting regarding the Plaintiff suggested a

     comparison to the television program “To Catch a Predator.”

  35. On June 16, 2017, Plaintiff was escorted by authorities from the premises.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 9 of 17 PageID #: 9




   36. Plaintiff was not terminated from the dental program, as falsely alleged in the above-

       referenced posting, but was transferred to complete his training at NYU Lutheran Medical

       Center, in New York City.

   37. Plaintiff completed his training in New York, in a satisfactory manner, without incident or

       any allegation such as were falsely advanced by the Defendants when he was a resident in

       the state of Rhode Island.

                         Count I—Defamation/False Light/Defamation Per Se
                                      As to all Defendants

   38. All Paragraphs above, are herein incorporated by reference, in their


entirety.


   39. Defendants deliberately, or were negligent in, communicating false and misleading

       statements to third parties regarding the Plaintiff.

   40. Such statements had the result of lowering the esteem in which Plaintiff was held by

       patients, prospective patients, co-employees, staff and other third parties.

   41. Conduct by the Defendants was intentionally undertaken to demean and falsely reflect on

       Plaintiff, his professional acumen, and falsely characterized him as a threat to the public.

   42. Defendants’ conduct resulted in damage to Plaintiff’s professional and personal

       reputations. Plaintiff continues to suffer from humiliation, embarrassment, and emotional

       distress and the business continues to suffer severe and ongoing financial loss and

       hardship.

   43. Defendants made false statements which invaded Plaintiff’s privacy by giving the
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 10 of 17 PageID #: 10




        public a misleading impression of Plaintiff, publishing false and misleading facts about the

        Plaintiff, publishing personal information about the Plaintiff including the type of car he

        drove and his license plate number and falsely portraying Plaintiff as a threat to the public.


    44. The defamatory conduct undertaken by the Defendants adversely reflected on the

        Plaintiff’s professional ability, profession and trade.

    45. Defendants’ actions were undertaken in a reckless manner, or


    intentionally for the purpose of causing, and had the effect of causing Plaintiff to suffer severe

    emotional distress, which distress has been and will continue to be accompanied by a variety

    of physical and emotional manifestations.


    43.As a direct, proximate, foreseeable, and/or intended result of Defendants’


 unlawful conduct, Plaintiff was shocked, humiliated, embarrassed, and endured pain and

 suffering of mind and body, and has suffered, and will continue to suffer in the future, extreme

 physical and emotional distress, with resulting physical and emotional manifestations.


     WHEREFORE, Plaintiff prays for the relief in their favor and against the Defendants, jointly

     and severally.



                             COUNT II -- Intentional Infliction and/or
                             Negligent Infliction of Emotional Distress
                                        As to all Defendants


         44. All Paragraphs above, are herein incorporated by reference, in their

 entirety.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 11 of 17 PageID #: 11




         45. At all relevant times, the above-named Defendants knew or should have known that

 their unfair and unlawful conduct towards the Plaintiff would result in lowering the Plaintiff’s

 esteem in his career, loss of income, emotional distress and other damages. Despite said

 knowledge, Defendants engaged in deliberate conduct it knew would result in harm to the Plaintiff.



         46.      Defendants knew or should have known that its conduct could put Plaintiff’s

 emotional and physical well-being at risk.


         47.      Defendants owed a duty of care to Plaintiff. Defendants had a duty to take

 reasonable steps to protect Plaintiff’s well-being and to properly supervise its agents and

 employees.


         48.      Defendants breached this duty.


         49.      As a direct result of this breach, the Plaintiff suffered gross physical and emotional

 injuries.


         50.      By its malicious conduct, the Defendants acted intentionally, recklessly and/or with

 deliberate indifference to a substantial probability that severe emotional distress would result to

 the Plaintiff.




         51. The Defendants’ actions towards Plaintiff as set forth above, are evidence of a pattern

 of unlawful behavior which further constitutes extreme and outrageous conduct.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 12 of 17 PageID #: 12




         52. The conduct was outrageous in character and extreme in degree, because said conduct

 was atrocious and egregious, and went beyond all possible bounds of decency and is utterly

 intolerable in a civilized community.



         53. The extreme and outrageous conduct of the above-named Defendants toward Plaintiff

 was done in a willful and wanton manner, and constituted a disregard for the rights and well-being

 of Plaintiff.



         54. As a direct and proximate result of the Defendants’ extreme and outrageous conduct,

 Plaintiff suffered severe emotional distress. This emotional distress was accompanied by severe

 physical symptomology which was causally related to the Defendants intentionally,

 recklessly and/or negligently engaging in extreme or outrageous conduct, as recounted in

 Facts above. The physical manifestations of Plaintiff’s emotional injuries include but are not

 limited to:

                 •   Sleep Disturbances

                 •   Anxiety

                 •   Worry and frustration

                 •   Loss of interest in activities that he used to enjoy



     55. Because the Defendants’ extreme and outrageous conduct toward Plaintiff was improperly

 motivated, and was intentional, willful and wanton, Plaintiff is entitled to punitive/exemplary

 damages in addition to compensatory damages.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 13 of 17 PageID #: 13




   WHEREFORE, Plaintiff prays for the relief in his favor and against the Defendants, jointly

   and severally.


                                    COUNT III
                    THE RI WHISTLEBLOWERS’ PROTECTION ACT
                                     TITLE 28
                                 SECTION 28-50-1
                                As to all Defendants

      56. All Paragraphs above, are herein incorporated by reference, in their

      entirety.


      57. The Defendants’ conduct as described above was motivated by an intent to retaliate

      against the Plaintiff because, inter alia, he asserted his legally protected rights to avail

      himself to a lawful working environment and for complaining about conduct which he

      reasonably believed to be against the Employers’ stated and published policies and which

      was potentially unlawful.

      58.    But for the Defendants’ intent to retaliate against the Plaintiff because of

      his conduct referenced in the previous paragraph, Defendants would not have retaliated

      against the Plaintiff.

      59.    Defendant’s conduct is in violation of the RI Whistleblowers’ Act, RIGL

      section 28-50-01 et seq.

      60.     As a result of Defendants’ unlawful conduct, Plaintiff has suffered severe distress,

      with resulting physical and/or emotional injuries, humiliation, harm to his career, harm to

      his reputation, lost wages, lost opportunities for advancement, attorney’s fees, and other

      damages.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 14 of 17 PageID #: 14




      WHEREFORE, Plaintiff prays that judgment be entered herein against the Defendants,

      jointly and severally, and in favor of Plaintiff for all damages and equitable relief

      available, as hereinafter requested.


                                    COUNT IV
               Tortious Intentional Interference with a Contractual Relationship
                                    Against all Defendants

      61. All Paragraphs above, are herein incorporated by reference, in their

      entirety.



      62. At all relevant times, an express and/or implied contractual relationship or expectancy

      of continued relationship existed between Plaintiffs and NYU Lutheran Health System.



      63. At all relevant times, Defendants knew and/or should have known of the existence of

      the aforementioned contractual relationship between Plaintiff and these NYU Lutheran.



      64. As set forth herein, Defendants had intent to interfere with the contract(s) referenced

      above.



      65. As set forth herein, Defendants actually interfered with the contract(s) or expectancy

      of the Plaintiffs and the third parties.



      66. Defendants’ intentional interference with the aforementioned contractual relationship

      was based upon its own self-serving motives, objectives and desires and wholly improper.
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 15 of 17 PageID #: 15




        67. The Defendants’ intentional interference with the aforementioned contractual

        relationship was a direct and proximate cause of the injuries, damages and harm suffered

        by Plaintiff.



        68. Because Defendants’ conduct towards Plaintiff was improperly motivated, and was

        intentional, willful and wanton, Plaintiff is entitled to punitive/exemplary damages in

        addition to compensatory damages.




                                            DAMAGES

        The conduct of Defendants, as set forth herein, in violating Plaintiff’s rights, caused

 injuries, damages and harm to Plaintiff, including, but not limited to, past and future economic

 loss, past and future non-economic losses, lost net profits, including extreme emotional distress,

 loss of reputation, shame, humiliation, pain and suffering, inconvenience, mental anguish,

 impairment in the quality of life; and consequential losses.



 WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in its favor against

 Defendants, jointly and severally, as follows;



    A. Awarding monetary compensation for Plaintiff for all losses resulting from this action;



    B. Awarding Plaintiffs punitive damages;
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 16 of 17 PageID #: 16




    C. Awarding Plaintiff compensatory damages in amount to be shown at trial for past and

        future economic and non-economic losses, including extreme emotional distress and

        mental anguish, impairment of the quality of life; and consequential loses;

    D. Awarding pre-and-post judgment interest to Plaintiff;

    E. Reimbursing Plaintiffs reasonable attorneys’ fees, experts fees and costs; and

    F. For such other and further relief as the Court deems appropriate, equitable and just.



                                       DEMAND FOR JURY

        Plaintiff, exercises his right under the United States Constitution and applicable statutes

 and rules and requests that all issues of fact in this action be determined by a jury.

                                           VERIFICATION



        I hereby certify that the above is true and complete to the best of my knowledge,

 information and belief.



 /s/ Jon Kaczmarski                                                    June 10, 2020

 ________________________                                       Date:___________________

 Jon Kaczmarski




 Respectfully Submitted,
 Jon Kaczmarski,
 By his Attorney,
 /s/ Stephen T. Fanning
 Stephen T. Fanning (#3900)
 305 South Main Street
 Providence, RI 02903
 401-272-8250/401-272-4520 Fax
Case 1:20-cv-00254-JJM-PAS Document 1 Filed 06/10/20 Page 17 of 17 PageID #: 17
